*1449Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered December 3, 2009. The judgment convicted defendant, upon a nonjury verdict, of harassment in the second degree.
It is hereby ordered that the judgment so appealed from is affirmed.
Memorandum: Defendant appeals from a judgment convicting him, after a nonjury trial, of harassment in the second degree (Penal Law § 240.26 [1]). Defendant failed to preserve for our review his contention that the conviction is not supported by legally sufficient evidence (see People v Gray, 86 NY2d 10, 19 [1995]). In any event, we reject that contention. The People presented the testimony of the victim that defendant attempted to strike her with a closed fist, followed her throughout their apartment, grabbed her repeatedly, and knocked her to the ground. In addition, they presented the testimony of a police officer who stated that he observed that the victim was bleeding and bruised immediately after the incident. That testimony is legally sufficient to establish that defendant, acting “with intent to harass, annoy or alarm [the victim,] . . . subjected her]... to physical contact, or attempted] or threatened]” to do so (§ 240.26 [1]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). It is well settled that a “defendant may be presumed to intend the natural and probable consequences of his [or her] actions . . . , and [that i]ntent may be inferred from the totality of conduct of the accused” (People v Mahoney, 6 AD3d 1104, 1104 [2004], lv denied 3 NY3d 660 [2004] [citations and internal quotation marks omitted]; see People v Roman, 13 AD3d 1115,1116, [2004] lv denied 4 NY3d 802 [2005]). Moreover, viewing the evidence in light of the elements of the crime in this nonjury trial (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally Bleakley, 69 NY2d at 495).
We have considered defendant’s remaining contentions and conclude that they are without merit.
All concur except Sconiers, J., who dissents and votes to reverse in accordance with the following memorandum.